United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2754
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Lester E. Brown

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                            Submitted: February 12, 2016
                               Filed: August 17, 2016
                                   [Unpublished]
                                   ____________

Before LOKEN, ARNOLD, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Lester Eugene Lee Brown pled guilty to being a felon in possession of a
firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He appeals the district
court’s application of U.S.S.G. § 2K2.1(a)(4)(A), claiming his prior Missouri
conviction for resisting arrest, in violation of RSMo § 575.150.5, is not a crime of
violence because the (then) residual clause in § 4B1.2(a)(2) was unconstitutionally
vague. Having jurisdiction under 28 U.S.C. § 1291, this court vacates the sentence
and remands.

       By Guideline 2K2.1(a)(4)(A), the base level for a felon-in-possession offense
is 20 if the defendant previously sustained “one felony conviction for either a crime
of violence or a controlled substance offense.” The district court found that Brown’s
prior Missouri conviction under § 575.150.5—resisting arrest by fleeing in a manner
creating a substantial risk of serious physical injury or death—is a crime of violence.
Brown invokes Johnson v. United States, 135 S. Ct. 2551, 2557 (2015), which
invalidated the identically worded residual clause in 18 U.S.C. § 924(e)(2)(B)(ii). He
reasons that his conviction under RSMo § 575.150.5 cannot be a crime of violence
under § 2K2.1 (a)(4)(A).

       This court has “joined those circuits that remand sentencing appeals raising this
issue, leaving ‘for the district court on remand the question of whether the residual
clause of the career offender guideline is unconstitutional.’” United States v. Fields,
2016 WL 4191179, at *3 (8th Cir. Aug. 9, 2016), quoting United States v. Taylor, 803
F.3d 931, 933 (8th Cir. 2015). This court expresses “no view as to whether a
violation of § 575.150.5 is a crime of violence under the force clause.” Id. at *4. If
the government “adheres to its position in the district court,” that a § 575.150.5
conviction is not a violent felony under the “force clause” of § 4B1.2(a)(1), “we
assume it will nonetheless assist in gathering whatever state court records are
available so the district court can make a proper determination under the categorical
or modified categorical approach, whichever the court concludes is more
appropriate.” Id.

       Brown’s second argument—that he should not receive criminal-history points
for the resisting-arrest conviction because it was charged and sentenced with one
count of first degree tampering (for which he received the same concurrent
sentence)—is “ridiculous.” See Donnell v. United States, 765 F.3d 817, 820 (8th Cir.

                                          -2-
2014) (“All § 4A1.2(a)(2) addresses is the number of points assigned to the grouped
sentence. It does not say that only one sentence in the group receives the point(s).
When read in conjunction with § 4B1.2, the most logical interpretation is that every
sentence in the group has been ‘counted,’ with the caveat that the group sentence will
be counted only once if it contains more than one career offender predicate.”).

      The sentence is vacated and the case remanded for additional sentencing
proceedings.
                      ______________________________




                                         -3-